DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
	The amendments and remarks, filed on 12/20/2021, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied. 

Claim Status
Claims 50-71 are pending with claims 50-67 and 70-71 being examined and claims 68 and 69 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-52, 55, 60, 62-65, and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Kranz et al (US 20160031611 A1; hereinafter “Kranz”; Foreign priority filed 12/17/2013; previously presented) in view of Self (US 20110084045 A1; hereinafter “Self”) in view of Wicks et al (US 4883641 A; hereinafter “Wicks”) in view of Loehn (US 20120328490 A1; hereinafter “Loehn”; previously presented). 
Regarding claim 50, Kranz teaches a composition (Kranz; Abstract) comprising a fluid handling tube (Kranz; para [80, 87, 89]; Fig. 2; top tube 2 for biomaterial) and a cap (Kranz; para [79-83, 88]; Fig. 2, 3) configured to engage with the tube (Kranz; para [39]), 
which cap comprises: 

 a distal opening (Kranz; para [82]; Fig. 4, 5; recess 12), 
interior void (Kranz; para [82]; Fig. 4, 5; recess 12), 
a tube insert region disposed proximal to the distal opening (Kranz; para [81]; Fig. 3, 4; section 6) comprising: projections disposed on the tube insert region (Kranz; para [80]; Fig. 2, 3, 4; external thread) a circumference around an exterior surface of the tube insert region disposed proximal to the projections (Kranz; para [80]; Fig. 2, 3, 4; external thread; examiner notes that the external thread comprises a circumference that goes around the tube insert region) and axially oriented ribs disposed around the circumference, disposed proximal to the tube insert region, and disposed distal to the proximal terminal surface (Kranz; para [12, 81]; Fig. 2, 3; flange portion 8 with knurling), which tube insert region comprises an axial length (Kranz; para [22, 24]; cap having a total length…5.2 mm and 8.0 mm) and a minimum outer diameter between the projections (Kranz; para [19]; section 5.95 mm in diameter), wherein a ratio of the axial length to the diameter is less than 0.62 (Kranz; para [19; 22, 24]; Examiner indicates that the total length of the cap is between 5.2 mm and 8.0 mm, the flange portion is typically between 1.4 mm and 2.4 mm.  The cap being a total of 5.2 mm and the flange portion being 2.4 mm means that the section (tube insert region) has a length of 2.8.  The diameter of the section is 5.95 mm resulting in a ratio of 0.47 which is less than 0.62); 
which tube comprises: 
a proximal opening (Kranz; para [78, 103]; top tube 2 generally has an open end), 
a flange around the proximal opening (Kranz; para [97]; flange portion 38 of top tube 2), 
an interior (Kranz; para [101]; Fig. 6; hollow cylindrical section 32),
a cap insertion region in the interior and distal to the opening (Kranz; para [101]; Fig. 2, 6; cap is inserted into the hollow cylindrical section 32), 

an projections (Kranz; para [89]; Fig. 6; internal thread 36).
Modified Kranz does not teach the tube insert region comprising two or more annular projections.
However, Self teaches a closure having an operating member (Self; Abstract) teaches a cap (Self; para [30, 32, 33]; Fig. 1A, 1C; closure 100) comprises a tube insert region (Self; para [30, 31]; Fig. 1A, 1C; lower member 112) further comprising two or more annular projections (Self; para [30, 31, 32, 35,52]; Fig. 1A, 1C; sealing members 110 project outward to form annular rings).  It would have been obvious to one of ordinary skill in the art to have modified the projections of the tube insert region of Kranz to be two or more annular projections as taught by Self, because Self teaches that that the annular protrusion a pressure-resistant seal capable of containing a fluid in a container (Self; para [32]). 
Modified Kranz does not teach the cap insertion region comprising two or more annular projections. 
However, Wicks teaches an analogous art of a closure and container (Wicks; Abstract) teaches a cap (Wicks; col. 4, line 23; Fig. 1, 3; closure 20) and tube (Wicks; col. 4, line 23; Fig. 1, 3; container 10) wherein the tube comprises the cap insertion region (Wicks; col. 4, lines 65-66; Fig. 4; closure 20 is fully inserted in the container 10) comprising two or more annular projections (Wicks; col. 5, lines 25-27; Fig. 1; flange 11, 12).  It would have been obvious to one of ordinary skill in the art to have modified the projections of the cap insertion region of modified Kranz to be two or more annular projections as taught by Wicks, because Wicks teaches the Flange engages the ring of the cap to provide closure (Wicks; col. 5, lines 24-30). 
Modified Kranz does not teach a pivot point between the cap and tube and which tube insert region is configured to permit the cap to pivot. 
However, Loehn teaches an analogous art of a tube (Loehn; para. [110]; Fig. 1, 2, and 3a; container 2) and cap (Loehn; para. [113]; Fig. 1, 2, and 3a; lid 11) comprising a pivot point (Loehn; para [12 70]; Fig. 2, 6c, 7b; pivoting path of the lid 11) and which tube insert region is configured to permit the cap to pivot (Loehn; para [113, 127, 128]; Fig. 7a, 7b; plug 13… The lid 11 pivots with the plug 13 into the container opening 6… the lid 11 is moved together with the plug 13 out of the container opening 6).  It would have been obvious to one of ordinary skill in the art to have modified the cap and tube of modified Kranz to include a pivot point as taught by Loehn, because Loehn teaches that the pivot point opens and closes the container (Loehn; para [9]).  Additionally, one of ordinary skill in the art would have found it obvious to include the pivot point of Loehn connecting the tube and cap of modified Kranz in order to help ensure that the cap remained with the tube at all times and was not lost.
Note: The instant claims contain a large amount of functional language (ex: "configured to… "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 51, modified Kranz teaches the composition according to claim 50, wherein the cap and the tube comprise a polymer (Kranz; para [26,32]; screw cap and screw top tube made completely from plastic...preferably polypropylene).
Regarding claim 52, modified Kranz teaches the composition according to claim 51, wherein the polymer is polypropylene (Kranz; para [26,32]; screw cap and screw top tube made completely from plastic...preferably polypropylene).
Regarding claim 55, modified Kranz teaches the composition according to claim 50, wherein the ratio is about 0.35 to about 0.55 (Kranz; para [19; 22, 24]; Examiner indicates that the total length of the screw cap is between 5.2 mm and 8.0 mm, the flange portion is typically between 1.4 mm and 2.4 mm.  
Regarding claim 60, modified Kranz teaches the composition according to claim 50, wherein the cap is in sealing engagement with the tube (Kranz; para [12]; Fig. 2; screw cap for sealing screw top tube). 
Regarding claim 61, modified Kranz teaches the composition according to claim 50 (see above).
Modified Kranz does not teach a pressure differential.
However, Loehn teaches an analogous art of a tube (Loehn; para. [110]; Fig. 1, 2, and 3a; container 2) and cap (Loehn; para. [113]; Fig. 1, 2, and 3a; lid 11) wherein the liquid filled into the container is heated and has an increased vapor pressure (Loehn; para. [5]).  It would have been obvious to one of ordinary skill in the art to have modified the cap of modified Kranz to withstand high pressures as taught by Loehn, because Loehn teaches that the clamping force of the plug has sufficient vapor tightness too ensure the lid is not released by increased vapor pressure (Loehn; para. [5]).
Regarding claim 62, modified Kranz teaches the composition according to claim 50 (the projections of the tube insertion region of Kranz is modified to include two or more annular projections as taught by Self discussed above in claim 50; the projections of the cap insertion region of modified Kranz is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the annular projections of the tube are in contact with the annular projections of the cap (Wicks; col. 5, lines 24-30; t
Regarding claim 63, modified Kranz teaches the composition according to claim 62 (the projections of the tube insertion region of Kranz is modified to include two or more annular projections as taught by Self discussed above in claim 50; the projections of the cap insertion region of modified Kranz is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein:
the tube comprises a first tube annular projection and a second tube annular projection in the cap insertion region (Wicks; col. 5, lines 25-27; Fig. 1; flange 11, 12), 
the first tube annular projection is proximal to the second cap annular projection (Wicks; Fig. 1, 4; flange 11, 12), 
the cap comprises a first cap annular projection and a second cap annular projection in the tube insert region (Self; para [30, 31, 32, 35,52]; Fig. 1A, 1C; sealing members 110 project outward to form annular rings), 
the first cap annular projection is proximal to the second cap annular projection (Self; Fig. 1A, 1C), 
the first tube annular projection contact the first cap annular projection, and the second tube annular projection contacts the second cap annular projection (Wicks; col. 4, lines 65-68; Fig. 3; the closure 20 is fully inserted in the container 10 so as to seal the interior of the container from the outside environment).  
Regarding claim 64, modified Kranz teaches the composition according to claim 63 (the projections of the tube insertion region of Kranz is modified to include two or more annular projections as taught by Self discussed above in claim 50; the projections of the cap insertion region of modified Kranz is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the first cap annular projection and the second cap annular projection each comprise an apex and a contact region proximal to the apex (Wicks; col. 5, lines 25-26; Fig. 3; inwardly projecting 
Regarding claim 65, modified Kranz teaches the composition according to claim 50 (the projections of the tube insertion region of Kranz is modified to include two or more annular projections as taught by Self discussed above in claim 50; the projections of the cap insertion region of modified Kranz is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the ribs of the cap define a step adjacent to the tube insert region (Self; Fig. 1C; examiner interprets the space between the plurality of sealing members 110 as the step) and the flange of the tube comprises a proximal surface (Wicks; Fig. 3; examiner interprets the area between flange 11, 12 as the proximal surface). 
Regarding claim 67, modified Kranz teaches the composition according to claim 65 (the cap and tube of modified Kranz is modified to incorporate the pivot point as taught by Loehn discussed above in claim 60), wherein the pivot point is disposed at a point on the flange proximal surface of the tube and is disposed at a point on the step of the cap (Loehn; para [119]; Fig. 2, 3a; lid projection 18; the lid projection is the flange that is disposed proximal to the tube and disposed at a point on the cap).
Regarding claim 70, modified Kranz teaches the composition according to claim 50 (the projections of the tube insertion region of Kranz is modified to include two or more annular projections as taught by Self discussed above in claim 50; the projections of the cap insertion region of modified Kranz is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the annular projections of the tube are configured to contact the annular projections 
Regarding claim 71, modified Kranz teaches the composition according to claim 70 (the projections of the tube insertion region of Kranz is modified to include two or more annular projections as taught by Self discussed above in claim 50; the projections of the cap insertion region of modified Kranz is modified to include two or more annular projections as taught by Wicks discussed above in claim 50), wherein the annular projections of the tube are configured to contact the annular projections of the cap to form an interference fit between the cap and the tube (Wicks; col. 4, lines 65-68; Fig. 3; the closure 20 is fully inserted in the container 10, so as to seal the interior of the container from the outside environment).  
Claims 53, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of Self in view of Wicks in view of Loehn, and in further view of Cloonan et al (US 5915583; hereinafter “Cloonan”; previously presented). 
Regarding claim 53, modified Kranz teaches the composition according to claim 60, the cap with the outer diameter and tube with the inside diameter.  
Modified Kranz does not an outer diameter of about 0.32 inches to about 0.45 inches.
However, Cloonan teaches an analogous art of a tube (Cloonan; col. 4, line 33; Fig. 5; tube 12A) and a cap (Cloonan; col. 3, line 19; Fig. 1, 2, and 5; container 10) with a diameter is about 0.32 inches to about 0.45 inches (Cloonan; col. 3, lines 24-25; open end 14 of the container 10 defines a diameter of about 0.372 inches).  It would have been obvious to one of ordinary to have modified the diameter of modified Kranz to have a diameter of about 0.32 inches to about 0.45 inches as taught by Cloonan, because Cloonan teaches that container engages and rests upon the open end of the tube (Cloonan; col. 
Regarding claim 56, modified Kranz teaches the composition according to claim 50 (see above) with cap with a tube insertion region.  
Modified Kranz does not teach a tube insert region with an axial length of about 1.5 inches to about 2.5 inches. 
However, Cloonan teaches an analogous art of a tube (Cloonan; col. 4, line 33; Fig. 5; tube 12A) and a cap (Cloonan; col. 3, line 19; Fig. 1, 2, and 5; container 10) wherein the axial length of the tube insert region is about 1.5 inches to about 2.5 inches (Cloonan; col. 3, lines 21-23).  It would have been obvious to one of ordinary skill in the art to have modified the cap of modified Kranz to have an axial length of about 1.5 inches to 2.5 inches as taught by Cloonan, because Cloonan teaches that the tube insert region having a length of between 1.5 to 2.5 inches provides the advantage of allowing the container to engage and rest upon the open end of the tube (Cloonan; col. 4, lines 30-31; Fig. 5).  
Regarding claim 58, modified Kranz teaches the composition according to claim 60, the cap with the outer diameter and tube with the inside diameter.  
Modified Kranz does not teach the cap insertion region comprising an inside diameter of about 0.32 inches to about 0.45 inches disposed proximal to the tube annular projections. 
However, Cloonan teaches an analogous art of a tube (Cloonan; col. 4, line 33; Fig. 5; tube 12A) and a cap (Cloonan; col. 3, line 19; Fig. 1, 2, and 5; container 10) wherein the cap insertion region (Cloonan; col. 3, line 47; Fig. 1; the shank 18) comprises an inside diameter is about 0.32 inches to about 0.45 inches disposed proximal to the tube annular projections (Cloonan; col. 3, lines 31-33; the shank 18 defines a diameter of about 0.432 inches).  It would have been obvious to one of ordinary to have modified the diameter of the cap insertion region of modified Kranz to have a diameter of about 0.32 .
Claims 54 and 59 is rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of in view of Self in view of Wicks in view of Loehn, and in further view of Anderson et al (US 20080305010 A1; hereinafter “Anderson”; previously presented).
Regarding claim 54, modified Kranz teaches the composition according to claim 50, with the cap and container. 
Modified Kranz does not teach a diameter is about 0.45 inches to about 0.58 inches.
However, Anderson teaches an analogous art if a cap and container (Anderson; Abstract) wherein the cap comprises a cap insertion region (Anderson; para [82, 128]; Fig. 5; conical inner wall 33) and a diameter of about 0.45 inches to about 0.58 inches (Anderson; para. [123, 128]; the cap must be sized to be less than the diameter of the vessel).  Anderson teaches that the tube insertion diameter of 0.565 inches, and the cap insertion diameter is larger than the tube insertion diameter which can be less than 0.58 inches but greater than 0.565 inches (Anderson; para [128]).  It would have been obvious to one of ordinary to have modified the diameter of modified Kranz to have a diameter of about 0.45 inches to about 0.58 inches as taught by Anderson, because Anderson teaches that the caps are typically designed to be screwed, snapped or otherwise frictionally fitted onto the vessel component to prevent leakage (Anderson; para [5]).
Regarding claim 59, modified Kranz teaches the composition according to claim 50, with the cap insertion region. 
Modified Kranz does not teach the cap insertion region comprises an inside diameter of about 0.45 inches to about 0.58 inches disposed proximal to the tube annular portions.
However, Anderson teaches an analogous art if a cap and container (Anderson; Abstract) wherein the cap comprises a cap insertion region (Anderson; para [82, 128]; Fig. 5; conical inner wall 33) .
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Kranz in view of in view of Self in view of Wicks in view of Loehn, and in further view of Perrone et al (US 20130270211 A1; hereinafter “Perrone”; previously presented).
Regarding claim 57, modified Kranz teaches the composition according to claim 50 (the tube of Anderson is modified to include the annular projections as taught by Perrone is discussed above in claim 50), with annular projections from the exterior surface of the tube insert region disposed proximal to the annular projections. 
Modified Kranz does not teach the annular projections extending about 0.001 inches to about 0.01 inches. 
However, Perrone teaches the analogous art of annular projections (para. [27]; internal thread 6) wherein the annular projections extend about 0.001 inches to about 0.01 inches (para. [23]; the thread turns have a preferred radial thickness between 0.2 mm (0.0078 inches) and 3 mm).  It would have been obvious to adjust the projection depth of modified Kranz to be between 0.001 and 0.01 inches as taught by Perrone, because Perrone teaches that the annular projections results in an improvement of preventing liquid leakage and passage of air (Perrone; para [16]). 

Response to Arguments
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the rejection of independent claims 50 and dependent claim 21-67 and 70-71 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796